Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/619,279 (hereinafter also referred to as ‘279 or the instant application), which is a reissue application of U.S. Application No. 13/291,043 (hereinafter also referred to as ‘043 or the parent application), entitled GENERATION AND UTILIZATION OF A DATABASE OF CELL PHONE USAGE EVENTS, now U.S. Patent No. 9,005,407 (hereinafter also referred to as ‘407 or the original patent).  Application Ser. No. 13/291,043 claims the benefit of Provisional Application No. 61/414,302 filed November 16, 2010 (hereinafter also referred to as ‘302) and Provisional Application No. 61/467,820, filed March 25, 2011 (hereinafter also referred to as ‘820).  

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘407 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘407.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘407 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  

Most recently a response was filed on November 24, 2020.  The response amended the specification, amended claims 1, 6-8, 12, 14, 15, 18, 19, 21, 22, 27, 34, 41, 49, 52, 54, 55, 58, 60, 61, 64, and 66 and cancelled claims 4, 48, 53, 59, and 65. are pending in the present application. A declaration and ADS were also submitted.

   5.  As of the date of this Office Action, the status of the claims is:
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are pending.
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are examined.
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application Ser. No. 13/291,043 which claims the benefit of Provisional Application No. 61/414,302 filed November 16, 2010 (herein after also referred to as ‘302) and Provisional Application No. 61/467,820, filed March 25, 2011 (hereinafter also referred to as ‘820).1
Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

New Matter-35 USC 251 
8.  Claims 51-52, 54, 57-58, 60, 63-64, and 66 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Dependent claims 51-52, 54, 57-58, 60, 63-64 and 66 further define performance of actions or determination of specific data usage with regard to a “user”.   On page 10 of the 7/30/2018 supplemental preliminary amendment PO again merely set forth a list of col. and line numbers (“See, e.g. Col. 9, lines 29-34.”, “See, e.g. Col. 15, lines 7-22.”, “See, e.g. Col. 17, lines 4-29.”).  In the most recent response PO provided brief descriptions of the content of the 7/30/18 citations.  However such citations/brief descriptions still do not support, e.g., the performance of actions or determination of specific data usage with regard to any “user”.2

Reissue Declaration/ADS 
9.  The reissue oath/declaration and ADS filed November 24, 2020 is acceptable.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.  Claims 51-52, 54, 57-58, 60, 63-64, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 8 supra. 

11.  Claims 1-3, 5-47, 51-52, 54, 57-58, 60, 63-64, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1,3 the language “a first driving trip” on line 17 and “of the one…driving trip[s]” on line 17 is inconsistent. This also applies to similar language in claims 27, 34, and 41. 
Claim 27, line 7, i.e. “the usage data, and the context data in the database”, and line 8, i.e. “determine one or more driving trips”, are inconsistent.4
With regard to claims 51-52, 54, 57-58, 60, 63-64, and 66, are “user” in these claims amd “driver” in the independent claim from which they depend one and the same?
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Corresponding structure:
Claims 41-47 recite various “means” with functional language.  In accord with col. 5, lines 26-40 of the specification, the functional components “are performed by different combinations of one or more processors, memories (databases), other devices and the program of instructions.”

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.  Claims 1-3, 6-18, 20-47, 49--52, 54-58, 60-64 and 66 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246).

Claim 1
A non-transitory computer readable medium having instructions embodied thereon for creating a set of distracted driving events from one or more driving trips, the instructions comprising instructions that, in response to being executed by a computing device, cause the computing device to:

	See ‘246 at, e.g., paragraphs 5, 17, 22, 24, 28, 51-53, 60 and 76.


determine, based on driving trip data from one or more data sources, one or more driving trips for a plurality of drivers of one or more vehicles;

	See prior discussion and ‘246 at, e.g., Fig. 1, Trip Information,  Fig. 2A, “Journey”, “Trips”, “Starts”, “Stops”, Owner Account, Devices/Users, Fig. 2B, elements 18, 19, 15, Fig. 3, Fig. 11, paragraphs 30, 54-55, 64, and 74. 
	identify usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the one or more driving trips;

See prior discussion and ‘246 at, e.g., paragraphs 54 and 60.

determine, based on the one or more driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;

	See prior discussion and ‘246 at, e.g., Fig. 1, Trip Information, Driving Data, GPS Location,  Fig. 2A, “Journey”, “Trips”, “Starts”, “Stops”, Fig. 2B, elements 18, 19, 15, Fig. 3, Fig. 5, paragraphs 25, 28-29, 31, 54-55, 59, 60-61, 64, 67, and 74. 

filter the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the one or more driving trips due to the data usage of the one or more portable electronic devices;

See prior discussion and ‘246 at, e.g., paragraphs 5, 28-29, 54-55 and 60-61 and Figures 8A-B. 

wherein the usage event data includes data usage events,
wherein at least one of the data usage events occurs during a first driving trip of the one or more driving trips, and
wherein the filtering of the usage event data includes determining the at least one data usage event did not start prior to the first driving trip;

See prior discussion and ‘246 at, e.g., paragraphs 5, 26-29, 54-55, 58 and 60-61 and Figures 8A-B. Therefore ‘246 describes enabling manually prior to the trip or automatically the “SafeCell application so that such application disables text message, email and telephone functionality when moving at more than 4 mph in the trip.5  ‘246 also describes when such “in transit” restricted use mode is subsequently suspended as well as the context, e.g. speeds and accelerations and restrictions, during such suspended mode time period in order to determine/develop safe-undistracted/unsafe-distracted behavior/patterns of a driver.  Therefore, as best understood, see paragraph 11, ‘246 describes data usage events during a trip/one trip and filtering/determining those events that that occur during a suspended “in transit” restricted use mode which mode starts after an “in transit” restricted use mode enabled at the start of the trip, i.e. filtering/determining data usage events that did not start prior to the trip.6 

aggregate data from the set of distracted driving events for the one or more drivers in an aggregated set of distracted driving events for the plurality of drivers; and	

See prior discussion and ‘246 at, e.g., Fig. 1, Leaderboards, Fig. 11, paragraphs 28-29, 60-61, 68, 72.

take one or more actions based on the aggregated set of distracted driving events.
See prior discussion and ‘246 at, e.g., Fig. 1, Leaderboards, Awards/Achievements, Fig. 11, paragraphs 28-29, 60-61,68 and 72.

Claim 2
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes one or more of 
a phone call placed, 
a phone call received, 
a phone call duration, 
a text message sent, 
a text message received, 
a text message response, 
an email sent, 
an email received, and 
an email response.
	See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61.
Claim 3
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, and 
	
See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61.
wherein the instructions to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to exclude the text message received from the set of distracted driving events.
	
	See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61, while in “in transit” restricted use mode.


Claim 6
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more vehicles from the one or more data sources.

	See prior discussion and ‘246 at, e.g., Fig. 1, GPS Location, paragraph 78. See also discussion of claim 7.
	
Claim 7
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more portable devices from the one or more electronic data sources.

	See prior discussion and ‘246 at, e.g., Fig. 1, GPS Location, paragraphs 25, 54-55, 59, 63, 64 and 78.
Claim 8
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on 
a time and a date for one or more usage events of the one or more portable electronic devices among the usage event data, 
an approximate speed of the one or more vehicles at the time of the one or more usage events, and 
environmental data associated with the one or more vehicles at the time of the one or more usage events.

See prior discussion and ‘246 at, e.g., paragraphs 28 and 60.

Claim 9
The non-transitory computer readable medium as recited in claim 1, wherein the one or more data sources include one or more manually entered data sets comprising an indication of one or more of 
an operation, 
a location, or 
a movement of the one or more vehicles.

	See prior discussion and ‘246 at, e.g., Figs. 3 and 5, paragraphs 30, 64, 67, 69.

Claim 10
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: 
display the aggregated set of distracted driving events.

See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory) and 11 and paragraphs 29, 45, 61, 68 and 72.  Note also Figs. 8A-B.


Claim 11
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to:
compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and
display the comparative set of distracted driving events.
	See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory) and 11 and paragraphs 29, 45, 61, 68 and 72.

Claim 12
The non-transitory computer readable medium as recited in claim 1, wherein the instructions to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to send an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See prior discussion and ‘246 at, e.g., Fig 1, “Cell phone laws”, Fig. 4, and paragraphs 26, 28, 30, 59, 60-61, 63, 65 and 73, e.g.,  a location of a cell phone restriction triggers an alert, i.e. download.

Claim 13
The non-transitory computer readable medium as recited in claim 12, wherein the alert comprises one or more from the group consisting of
an email, 
a text message, 
a voice message, 
a phone call and 
an instant message.



Claim 14
The non-transitory computer readable medium as recited in claim 1, wherein the instructions to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to issue a message to the one or more drivers based on the set of distracted driving events.

	See prior discussion and ‘246 at, e.g., Figs. 8A-B and 11 and paragraphs 30, 70 and 72.

Claim 15

The non-transitory computer readable medium as recited in claim 1, wherein the instructions to take one or more actions comprise instructions that, in response to being executed by  the computing device, cause the computing device to reward the one or more drivers based on the set of distracted driving events.

See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory), 8A-B, and 11 and paragraphs 29, 45, 61, 68 and 72.

Claim 16
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: identify a driver among the one or more drivers; and
	
See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID) and 11 and paragraphs 29-30, 59, 61, 63, 68 and 74.

identify a vehicle among the one or more vehicles driven by the driver during a driving trip.

See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID), paragraphs 

Claim 17
The non-transitory computer readable medium as recited in claim 16, wherein the instructions that cause the computing device to identify the driver comprise instructions that, in response to being executed by the computing device, cause the computing device to identify the driver by at least 
a name, 
a portable electronic device, or 
an identification.

See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID) and 11 and paragraphs 29-30, 59, 61, 63, 68 and 72.

Claim 18
The non-transitory computer readable medium as recited in claim 1, wherein the instructions to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to identify a set of portable electronic device usage metrics from the usage event data for the one or more drivers during the one or more driving trips.

See prior discussion and ‘246 at, e.g., Figs 2A (Awards /Achievements) and paragraph 68 and 60-61.

Claim 20 

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to assign a risk factor and a score to one or more usage events among the usage event data.

See prior discussion and ‘246 at, e.g., Figs, 8A-B and 11 and paragraphs 28-29, 60-61, 68 and 70, e.g. risk factor of cell phone rules adherence/safe behavior or cell phone rules non-


Claim 21

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of an application or a service accessed by the one or more portable electronic devices.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., GPS service, Bluetooth, onboard navigation system.


Claim 22

The non-transitory computer readable medium as recited in claim 21, wherein the context data acquired from the one or more data sources includes one or more of 
a bandwidth consumed in association with the application or the service,
an amount of time spent using the application or the service, and 
an action associated with the application or the service.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., action: current locating, hands-free calling, voice control.

Claim 23

The non-transitory computer readable medium as recited in claim 21, wherein the application or service accessed by the one or more portable electronic devices includes
an application or service running on the portable electronic device and
an application or service running in a remote network location.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., GPS service, Bluetooth, onboard navigation system.

Claim 24

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of a website accessed by the one or more portable electronic devices.

See prior discussion and ‘246 at, e.g., Figs 1 and paragraphs 22, 28-30, 60-61 and 74.

Claim 25
The non-transitory computer readable medium as recited in claim 24, wherein the context data acquired from the one or more data sources includes one or more of 
bandwidth consumed in association with the website,
an amount of time spent using the website, and 
an action associated with the website.

See prior discussion of claim 24, e.g. a safe/unsafe behavior action. 

Claim 26

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to filter the usage event data based on a user preference.

See prior discussion and ‘246 at, e.g., paragraphs 30 and 74.


Claim 27
A system for identifying when one or more drivers could be distracted by one or more portable electronic devices used by the one or more drivers while driving one or more vehicles, the system comprising:

See prior discussion and ‘246 at, e.g., Fig. 1 and paragraphs 1, 5, 17, 28-30, 60-61.
a database configured to store driving trip data, usage data associated with the one or more portable electronic devices, and context data; and
one or more computing devices configured to:

See prior discussion and ‘246 at, e.g., Figs. 1-3 and paragraphs 1, 5, 17, 23-30, 51-55, 60-61 and 76.
filter the driving trip data, the usage data, and the context data in the database to determine one or more driving trips for a plurality of drivers,
identify data usage events in the usage data corresponding to data usage of the one or more portable electronic devices that occurred during the one or more driving trips,
determine one or more driving contexts for the one or more drivers of the plurality of drivers based at least in part on the context data, and
create a set of distracted driving events for the one or more drivers that occurred during the one or more driving trips due to data usage of the one or more portable electronic devices,
wherein at least one of the data usage events occurs during a first driving trip of the one or more driving trips, and
wherein the filtering of the usage event data includes determining the at least one data usage event did not start prior to the first driving trip;
aggregate data from the set of distracted driving events for the one or more drivers in an aggregated data set of distracted driving events for the plurality of drivers, and
take one or more actions based on the aggregated set of distracted driving events.

See discussion of claim 1.


Claim 28

The system as recited in claim 27, further comprising: one or more displays configured to display at least a portion of the set of distracted driving events.

See discussion of claims 10-11.

Claim 29

The system as recited in claim 28, wherein: the one or more displays are further configured to display the aggregated set of distracted driving events.

See discussion of claims 10-11.


Claim 30

The system as recited in claim 28, wherein: the one or more computing devices are further configured to compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events, and the one or more displays are further configured to display the comparative set of distracted driving events.

See discussion of claims 10-11.


Claim 31

The system as recited in claim 27, wherein the one or more actions include sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See discussion of claim 12. 

Claim 32   

The system as recited in claim 27, wherein the one or more actions include issuing a message to the one or more drivers based on the set of distracted driving events.

See discussion of claim 14.

Claim 33   

The system as recited in claim 27, wherein the one or more actions include identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the one or more driving trips.

See discussion of claim 18.


Claim 34 

A method for creating a set of distracted driving events from one or more driving trips by a computing system comprising one or more computing devices, the method comprising:
determining, by the computing system, based on driving trip data from one or more data sources, one or more driving trips for a plurality of drivers of one or more vehicles;
identifying, by the computing system, usage event data of one or more portable electronic devices, the usage event data corresponding to usage of the one or more portable electronic devices that occurred during the one or more driving trips;
determining, by the computing system, based on the one or more driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
filtering, by the computing system, the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the one or more driving trips due to the data usage of the one or more portable electronic devices,
wherein the usage event data includes data usage events,
wherein at least one of the data usage events occurs during a first driving trip of the one or more driving trips, and
wherein the filtering of the usage event data includes determining the at least one data usage event did not start prior to the first driving trip;
aggregating, by the computing system, data from the set of distracted driving events for the one or more drivers in an aggregated set of distracted driving events for the plurality of drivers; and
taking, by the computing system, one or more actions based on the aggregated set of distracted driving events.

See discussion of claim 1.

 Claim 35 

The method as recited in claim 34, further comprising: displaying, on a display, at least a portion of the set of distracted driving events. 

See discussion of claims 10-11.

Claim 36  

The method as recited in claim 35, further comprising: displaying, on a display, the aggregated set of distracted driving events. 

See discussion of claims 10-11.


Claim 37 

The method as recited in claim 35, further comprising: comparing the set of distracted driving events for a driver among the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and displaying the comparative set of distracted driving events. 

See discussion of claims 10-11.


Claim 38 

The method as recited in claim 34, wherein taking the one or more actions comprises sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events. 

See discussion of claim 12.


Claim 39 

The method as recited in claim 34, wherein taking the one or more actions comprises issuing a message to the one or more drivers based on the set of distracted driving events. 

See discussion of claim 14.
Claim 40 

The method as recited in claim 34, wherein taking the one or more actions comprises identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the one or more driving trips.   

See discussion of claim 18.


Claim 41

A system for creating a set of distracted driving events from one or more driving trips, the system comprising:
means for determining, based on driving trip data from one or more data sources, one or more driving trips for a plurality of drivers of one or more vehicles;
means for identifying usage event data of one or more portable electronic devices, the usage event data corresponding to usage of the one or more portable electronic devices that occurred during the one or more driving trips;
means for determining, based on the one or more driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
means for filtering the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the one or more driving trips due to data usage of the one or more portable electronic devices,
wherein the usage event data includes data usage events,
wherein at least one of the data usage events occurs during a first driving trip of the one or more driving trips, and
wherein the filtering of the usage event data includes determining the at least one data usage event did not start prior to the first driving trip;
means for aggregating data from the set of distracted driving events for the one or more drivers in an aggregated set of distracted driving events for the plurality of drivers; and 
means for taking one or more actions based on the aggregated set of distracted driving events.

See Claim Language Interpretation section above and the discussion of claims 1 and 27.

 Claim 42

The system as recited in claim 41, further comprising:
means for displaying at least a portion of the set of distracted driving events.	

Claim Language Interpretation section above and the discussion of claims 41 and  28.
Claim 43   

The system as recited in claim 42, further comprising:
means for displaying comprises means for displaying the aggregated set of distracted driving events.	

See Claim Language Interpretation section above and the discussion of claims 41-42 and 29.

Claim 44

The system as recited in claim 42, further comprising:
means for comparing the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events,
wherein the means for displaying comprises means for displaying the comparative set of distracted driving events.

	See Claim Language Interpretation section above and the discussion of claims 41-42 and 30.

Claim 45
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

	See Claim Language Interpretation section above and the discussion of claims 41 and 31.

Claim 46
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for issuing a message to the one or more drivers based on the set of distracted driving events.

See Claim Language Interpretation section above and the discussion of claims 41 and 32.

Claim 47

The system as recited in claim 41, wherein the means for taking one or more actions comprises means for identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the one or more driving trips.

	See Claim Language Interpretation section above and the discussion of claims 41 and  33.

	
Claim 49
A non-transitory computer readable medium having instructions embodied thereon that, in response to being executed by a computing device, cause the computing device to:
	determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;

	See the discussion of claim 1, esp. Fig. 2ATrips, Starts, Stops, paragraphs 54-55.

determine that a specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
	
	See the discussion of claim 1, esp. paragraphs 27-28, 58, 60.

perform one or more actions based at least in part on the determination that the specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip.

See the discussion of claim 1, esp. paragraphs 29, 61, 68, 70, 72.

Claim 50
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise sending an alert to one or more recipients.

	See the discussion of claims 12-13.
Claim 51
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise generating a reward for a user.

See the discussion of claim 15.
	
Claim 52
The non-transitory computer readable medium as recited in claim 49, wherein determining that the specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by a user of the portable electronic device.
	
	See prior discussion and ‘246 at, e.g., paragraphs 27-28, 58-60.
	

Claim 54

The non-transitory computer readable medium as recited in claim 49, having further instructions embodied thereon that, in response to being executed by a computing device, cause the computing device to:
determine a level of user interaction with the portable electronic device during a data usage event; and
perform the one or more actions based on the level of user interaction.

	See prior discussion and ‘246 at, e.g., paragraphs 58 and 61, i.e. determining whether “in transit” mode suspended or not during data useage, e.g., response to incoming communications via, e.g., Facebook, Twitter, points awarded/deducted.  

Claim 55
 	A method performed by a computing system comprising one or more computing devices, the method comprising:
determining a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
determining that a specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
performing one or more actions based at least in part on the determination that the specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip.
	
See discussion of claim 49.

Claim 56
The method as recited in claim 55, wherein the one or more actions comprise sending an alert to one or more recipients

	See discussion of claim 50.

Claim 57
The method as recited in claim 55, wherein the one or more actions comprise generating a reward for a user.

See discussion of claim 51.
Claim 58
 	The method as recited in claim 55, wherein determining that a specific type of data usage or an inbound occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by a user of the portable electronic device.

	See discussion of claim 52.

Claim 60
The method as recited in claim 55, further comprising:
determining a level of user interaction with the portable electronic device during a data usage event; and
performing the one or more actions based on the level of user interaction.

	See discussion of claim 54.
Claim 61
A system comprising one or more computing devices configured to:
determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
determine that a specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
perform one or more actions based at least in part on the determination that the specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip .

See discussion of claim 49.


Claim 62 	

The system as recited in claim 61, wherein the one or more actions comprise sending an alert to one or more recipients.

See discussion of claim 50.
Claim 63   
The system as recited in claim 61, wherein the one or more actions comprise generating a reward for a user.

See discussion of claim 51.
Claim 64    
The system as recited in claim 61, wherein determining that a specific type of data usage occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises
accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by a user of the portable electronic device.

Claim 66 
The system as recited in claim 61, wherein the one or more computing devices are further configured to:
determine a level of user interaction with the portable electronic device during a data usage event; and
perform the one or more actions based on the level of user interaction.

	See discussion of claim 54.
	
13. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246).
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claim 5
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, 
wherein the context data includes risky driving behavior data, and 
wherein the instructions to filter comprises instruction that, in response to being executed by the computing device, cause the computing device to include the text message received if the risky behavior data occurs within a predetermined time of the text message being received.



14.  Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246) in view of Miller et al (US Patent Application Publication 2011/0063099 hereinafter also referred to as ‘099).
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 The non-transitory computer readable medium as recited in claim 18, wherein the set of portable electronic device usage metrics include
a percent of total time spent using the one or more portable electronic devices, 
a total number of usage events per the one or more driving trips, and 
a total number of usage events per a given time period or a given distance driven during the one or more driving trips.

See ‘246 at, e.g., Figs 2A (Awards /Achievements) and paragraphs 68 and 60-61.  Therefore, ‘246 teaches usage metrics including a total number of usage events per the/one driving trip and a total number of usage events (e.g. “the particular cell phone usage”) per a given time period, e.g. during the suspended “in transit” mode.  ‘246 does not explicitly teach identifying a percent of total time spent using the portable electronic device(s).  However see 

Response to Arguments
	The remarks filed 11/24/2020 have been considered in their entirety.  The remarks with regard to the objections and rejections on pages 17-20 are either deemed moot in that they have not been maintained or deemed not persuasive in view of paragraphs 8-11 above.  The remarks on pages 21-23 with regard to the prior art are deemed not persuasive because ‘246 teaches the features recited by the claim language as set forth in paragraph 12 above.
 
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
   
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,055,407 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992


/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.  Furthermore note the November 24, 2020 amendment to page 1, after the Title, last two lines .Also note ‘407, col. 15, lines 7-53 and paragraphs 36-38 of ‘820. 
        2 For example, with regard to claims 52, 58 and 64, col. 15, lines 7-22 describe “websites visited by the driver” not any “user”
        3 The  rejections refer to claims as they appear in Appendix B 29-45 of the 11/24/20 amendment.
        4 It is noted the only portion of the specification which recites similar subject matter is col. 21, lines 20-36 and essentially reiterates the claim language verbatim. 
        5 The text messages, emails and calls determined during such “in transit” are determined/logged as “missed”. 
        6 Note also, e.g., claims 3 and 5 below.